60478: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 60478


Short Caption:GUILFOYLE VS. OLDE MONMOUTH STOCK TRANSFER CO., INC.Classification:Civil Appeal - General - Other


Related Case(s):54287


Lower Court Case(s):Clark Co. - Eighth Judicial District - A540689Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:03/21/2012 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:09/25/2013How Submitted:On Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantCitypoint, LLCMichael N. Feder
							(Gordon Silver)
						Joel Z. Schwarz
							(Gordon Silver)
						Franchesca V. Van Buren
							(Gordon Silver)
						Lloyd Winawer
							(Goodwin Procter, LLP/Menlo Park)
						


AppellantPaul GuilfoyleMichael N. Feder
							(Gordon Silver)
						Joel Z. Schwarz
							(Gordon Silver)
						Franchesca V. Van Buren
							(Gordon Silver)
						Lloyd Winawer
							(Goodwin Procter, LLP/Menlo Park)
						


RespondentOlde Monmouth Stock Transfer Company, Inc.Charles H. McCrea, Jr.
							(Lionel Sawyer & Collins/Las Vegas)
						



14-32740: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


03/20/2012Filing FeeFiling fee due for Appeal. Filing fee will be forwarded by the District Court.


03/20/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)12-08729




03/20/2012Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.12-08731




03/21/2012Notice of Appeal DocumentsFiled District Court Order/Judgment. Addendum to Notice of Appeal Packet submitted 03/16/12 - Order Granting Defendant Olde Monmouth Stock Transfer Co., Inc.'s Motion for Summary Judgment.12-08911




03/21/2012Filing FeeFiling Fee Paid. $250.00 from Gordon Silver. Check No. 28544.


03/21/2012Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Lansford W. Levitt.12-09043




04/09/2012Docketing StatementFiled Docketing Statement Civil Appeals.12-11245




04/09/2012Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge of Docketing Statement Civil Appeals.12-11247




04/09/2012Notice/IncomingFiled Certificate of Service- docketing statement served on settlement judge.12-11289




04/24/2012Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.12-13044




04/25/2012Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.12-13101




05/10/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: September 14, 2010; March 8, 2011; December 7, 2011 and February 7, 2012.   To Court Reporter: Brenda Schroeder.12-14869




05/29/2012TranscriptFiled Notice from Court Reporter. Brenda Schroeder stating that the requested transcripts were delivered.  
Dates of transcripts: September 14, 2010 & March 08, 2011.12-16781




06/14/2012TranscriptFiled Notice from Court Reporter. Angie Calvillo stating that the requested transcripts were delivered.  Dates of transcripts: December 7, 2011 and February 7, 2012.12-18628




06/25/2012Order/ProceduralFiled Order to Show Cause. Appellants: 30 days to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondent: 10 days from the date that appellants' response is served to file any reply. Briefing is suspended.12-19869




07/25/2012MotionFiled Appellants' Response to Order to Show Cause.12-23506




08/31/2012Order/ProceduralFiled Order Reinstating Briefing.  Appellants: 30 days to file the opening brief and appendix.  Thereafter, briefing shall proceed pursuant to NRAP 31(a)(1).12-27723




09/13/2012MotionFiled Stipulation to Extend Briefing Schedule.12-29045




09/26/2012Order/ProceduralFiled Order Approving Stipulation for Extension of Time. Opening brief and appendix due: November 1, 2012; answering brief due: January 7, 2013. Thereafter, briefing shall proceed in accordance with NRAP 31(a)(1).12-30364




10/30/2012MotionFiled Unopposed Motion for Extension to File Opening Brief and Appendix.12-34315




12/04/2012BriefReceived Opening Brief. (FILED PER ORDER OF 12/07/12).


12/04/2012AppendixReceived Joint Appendix, Vols. 1 through 7. (FILED PER ORDER OF 12/07/12).


12/04/2012Notice/IncomingFiled Amended Certificate of Service of Opening Brief and Joint Appendix.12-38221




12/07/2012Order/ProceduralFiled Order Granting Motion. The clerk of this court shall file the opening brief and joint appendix, provisionally received in this court on December 4, 2012.12-38632




12/07/2012BriefFiled Appellants Paul Guilfoyle and Citypoint, LLC's Opening Brief on Appeal.12-38635




12/07/2012AppendixFiled Joint Appendix - Volume 1.12-38636




12/07/2012AppendixFiled Joint Appendix - Volume 2.12-38637




12/07/2012AppendixFiled Joint Appendix - Volume 3, part 1.12-38640




12/07/2012AppendixFiled Joint Appendix - Volume 3, part 2.12-38642




12/07/2012AppendixFiled Joint Appendix - Volume 4.12-38643




12/07/2012AppendixFiled Joint Appendix - Volume 5.12-38644




12/07/2012AppendixFiled Joint Appendix - Volume 6.12-38648




12/07/2012AppendixFiled Joint Appendix - Volume 7.12-38650




12/26/2012MotionFiled Motion for Extension of Time to File Answering Brief and Reply Brief.12-40790




01/22/2013Order/ProceduralFiled Order Granting Motion for Extension of Time. Respondent: Answering brief due: February 6, 2013. Appellant: Reply brief due: March 8, 2013.13-02307




02/05/2013BriefFiled Respondent's Answering Brief.13-03807




03/08/2013AppendixFiled Joint Appendix Joint Appendix - Amended Volume 413-07172




03/11/2013BriefFiled Appellants Paul Guilfoyle and Citypoint, LLC's Reply Brief on Appeal.13-07264




03/11/2013Case Status UpdateBriefing Completed/To Screening.


09/25/2013Order/ProceduralFiled Order Submitting Appeal for Decision Without Oral Argument. Oral argument will not be scheduled in this appeal, and it shall stand submitted on the record and the briefs filed herein, as of the date of this order.13-28600




09/25/2013Case Status UpdateSubmitted for Decision.


10/02/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Pickering, J. Majority: Pickering/Gibbons/Hardesty/Parraguirre/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 78. EN BANC14-32740




10/27/2014RemittiturIssued Remittitur.14-35682




10/27/2014Case Status UpdateRemittitur Issued/Case Closed


11/14/2014RemittiturFiled Remittitur. Received by District Court Clerk on November 4, 2014.14-35682